Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the amendment filed on 05/13/2021.  Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20155/0227225) in view of de Paz (US 2012/0081277) and further in view of Yano et al. (US 2015/0002436).

Claim 1. Park discloses an electronic device comprising: a first body portion; a second body portion hinge-coupled with the first body portion, such that the first body portion and the second body portion pivot with respect to each other (abstract); a first display arranged on a first surface of the first body portion and oriented in a first direction; a second display arranged on a second surface of the second body portion and oriented in a second direction (fig. 11a,b); and a 
Park does not explicitly disclose in response to detecting that an orientation direction of the electronic device is changed according to a rotation of the electronic device in the state where the first body portion and the second body portion are arranged such that the first display and the second display face in opposite directions, display, on the second display, at least one image determined based on an angle value changed with respect to the first direction of the first display according to the rotation, the at least one image including at least part of an image related to the first screen or an image corresponding to the second screen, and display, on the second display, when the angle value is greater than or equal to a first threshold value and less than a second threshold value which is smaller than the first threshold value, a part of the image corresponding to the first screen and a part of the image corresponding to the second screen.
However, de Paz discloses in response to detecting that an orientation direction of the electronic device is changed according to a rotation of the electronic device in the state where the first body portion and the second body portion are arranged such that the first display and the second display face in opposite directions, display, on the second display, at least one image determined based on an angle value changed with respect to the first direction of the first display according to the rotation, the at least one image including at least part of an image related to the first screen closed back may display a different desktop screen or application screen than the closed front or may simply display an empty view (e.g., displaying an icon or other graphic) ([0059]) [wherein dePaz discloses displaying different content on both the front and the back and the claimed feature is not specific whether the content of the first screen and the second screen are being displayed simultaneously]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Park. One would have been motivated to do so in order to preclude limiting an amount of content that can be displayed on a small screen to a user and may therefore avoiding reduction of richness of the user's interactions with the portable device.
However, Yano discloses when the angle value is greater than or equal to a first threshold value and less than a second threshold value which is smaller than the first threshold value, ([0011]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Park. One would have been motivated to do so in order to facilitate image switching on a device.

Claim 2. Park de Paz and Yano disclose the electronic device of claim 1, Park further discloses wherein the processor is further configured to determine whether to operate the second display according to the first application or the first content executed through the first application ([0131]).

Park de Paz and Yano disclose the electronic device of claim 2, Park further discloses wherein the processor is further configured to display at least one of the first image associated with the first application, the second image associated with the first content executed through the first application or the third image associated with the information obtained through the electronic device on the second display, when the processor determines to operate the second display ([0133]). 

Claim 4. Park de Paz and Yano disclose the electronic device of claim 1, Park further discloses wherein when the second screen configured to be displayed on the second display includes the first image associated with the first application or the second image associated with the first content executed through the first application, the second screen comprises at least one of an image provided by a provider of the first application or the first content, an image configured in the first application or the first content, an image pertaining to second content or a second application associated with the first application or the first content, or when the second screen configured to be displayed on the second display includes the third image associated with information obtained through the electronic device, the second screen comprises an image pertaining to an advertisement determined based on information obtained by the electronic device ([0131],[0133]).

Claim 5. Park de Paz and Yano disclose the electronic device of claim 1, Park further discloses wherein when the processor is configured to display the first screen of the first application on the first display and to display the second screen including the third image associated with information obtained through the electronic device on the second display, the information 

Claim 6. Park de Paz and Yano disclose the electronic device of claim 1, Park further discloses comprising a sensor configured to obtain direction information of the electronic device ([0090],[0102],[0112]). 

Claim 7. Park de Paz and Yano disclose the electronic device of claim 6, Park further discloses wherein the processor is further configured to determine a change of a direction of the electronic device based on the direction information obtained by the sensor, and determine a third direction in which the first display is oriented, the third direction being changed from the first direction due to a change of a direction of the electronic device, ([0090],[0102],[0112], [0114).

Claim 8. Park de Paz and Yano disclose the electronic device of claim 7, Park further discloses wherein the processor is further configured to determine an angle between the first direction and the third direction based on a result of the determination of the third direction ([0122]-[0123,[0127]). 

Claim 12. Park de Paz and Yano disclose the electronic device of claim 7, Park further discloses wherein the processor is further configured to determine a third direction in which the first display is oriented, the third direction being changed from the first direction due to a change of a direction of the electronic device, when the processor senses the change of the direction of the 

Claim 13. Park de Paz and Yano disclose the electronic device of claim 12, Park further discloses wherein the preset additional input comprises at least one of an input to touch at least one of the first display and the second display, a voice input corresponding to a preset voice, a gesture input corresponding to a preset gesture pattern, an input made through a motion of the electronic device corresponding to a preset pattern, or an input made through a function key of the electronic device ([0184], fig. 23).

Claim 14 represents the method claim 1 and is rejected along the same rationale.

Claim 15. Park de Paz and Yano disclose the operation method of claim 14, Park further discloses comprising determining whether to operate the second display according to the first application or the first content executed through the first application ([0131]).

5.	Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20155/0227225) in view of de Paz (US 2012/0081277) in view of Yano et al. (US 2015/0002436) and further in view of Park et al. (US 2013/0321264).

Claim 9. Park7225 de Paz and Yano disclose the electronic device of claim 8, Yano further discloses wherein when the determined angle is greater than or equal to a first threshold value and is less than a second threshold value ([0011]). One would have been motivated to do so in order to facilitate image switching on a device.

However, Park 1264 discloses wherein when the determined angle is greater than or equal to a first threshold value and is less than the second threshold value, the processor is further configured to display further information associated with the first application or the first content on the second display, together with at least part of the second screen displayed on the second display, at the same time ([0142], [0145] and [0176], fig. 6b). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Park7225. One would have been motivated to do so in order to allow user to provide a user friendly user interface based on the characteristics of the flexible displays.

Claim 10. Park7225 de Paz Yano and Park1264 disclose the electronic device of claim 9, Park1264 further discloses wherein the processor is further configured to determine a size of a first region where the associated image is displayed on the second display and a size of a second region where the information associated with the first application or the first content is displayed, depending on a magnitude of the determined angle ([0176], fig. 6b). One would have been motivated to do so in order to allow user to provide a user friendly user interface based on the characteristics of the flexible displays.

Claim 11. Park7225 de Paz and Yano disclose the electronic device of claim 8, but fail to explicitly disclose wherein the processor is further configured to display the information 
However, Park 1264 discloses wherein the processor is further configured to display the information associated with the first application or the first content on the second display, when the determined angle is greater than or equal to the second threshold value [(0193]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Park7225. One would have been motivated to do so in order to allow user to provide a user friendly user interface based on the characteristics of the flexible displays.

6.	Claim(s) 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20155/0227225) in view of de Paz (US 2012/0081277) in view of Yano et al. (US 2015/0002436) and further in view of Zhang et al. (US 2016/0077550).

Claim 16. Park de Paz and Yano disclose the electronic device of claim 1, but fail to explicitly disclose wherein, when an angle between the first body portion and the second body portion is less than a preset angle, the first direction is towards a user and the second direction is away from the user.
However, Zhang discloses wherein, when an angle between the first body portion and the second body portion is less than a preset angle, the first direction is towards a user and the second direction is away from the user ([0027], [0095]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to Park. One would have been motivated to do so in order to mitigate the inferior effect of display of electronic devices.

Claim 17. Park de Paz and Yano disclose the electronic device of claim 1, but fail to explicitly disclose wherein the first direction and the second direction do not intersect.
However, Zhang wherein the first direction and the second direction do not intersect (fig. 3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Park. One would have been motivated to do so in order to mitigate the inferior effect of display of electronic devices.

Claims 18 and 19 represent the method of claim 16 and 17 respectively and are rejected along the same rationale.

Allowable Subject Matter
7.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant’s arguments filed on 05/13/2021 have been considered but are moot in light of new ground of rejection(s).

Conclusion
(See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171